
	
		II
		112th CONGRESS
		1st Session
		S. 65
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To reauthorize the programs of the
		  Department of Housing and Urban Development for housing assistance for Native
		  Hawaiians.
	
	
		1.Short titleThis Act may be cited as the
			 Hawaiian Homeownership Opportunity Act
			 of 2011.
		2.Authorization of appropriations for housing
			 assistanceSection 824 of the
			 Native American Housing Assistance and Self-Determination Act of 1996 (25
			 U.S.C. 4243) is amended by striking fiscal years and all that
			 follows and inserting the following: fiscal years 2011, 2012, 2013,
			 2014, and 2015..
		3.Loan guarantees for Native Hawaiian
			 housingSection 184A of the
			 Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13b) is
			 amended—
			(1)in subsection (b), by striking or as
			 a result of a lack of access to private financial markets;
			(2)in subsection (c), by striking paragraph
			 (2) and inserting the following:
				
					(2)Eligible housingThe loan will be used to construct,
				acquire, refinance, or rehabilitate 1- to 4-family dwellings that are—
						(A)standard housing; and
						(B)located on Hawaiian Home
				Lands.
						;
				and
			(3)in subsection (j)(7), by striking
			 fiscal years and all that follows through the end of the
			 paragraph and inserting the following: fiscal years 2011, 2012, 2013,
			 2014, and 2015..
			4.Eligibility of Department of Hawaiian Home
			 Lands for title VI loan guaranteesTitle VI of the Native American Housing
			 Assistance and Self-Determination Act of 1996 (25 U.S.C. 4191 et seq.) is
			 amended—
			(1)in the title heading, by inserting
			 and Native
			 Hawaiian after tribal;
			(2)in section 601 (25 U.S.C. 4191)—
				(A)in subsection (a)—
					(i)by striking or tribally designated
			 housing entities with tribal approval and inserting , by
			 tribally designated housing entities with tribal approval, or by the Department
			 of Hawaiian Home Lands,; and
					(ii)by inserting or 810, as
			 applicable, after section 202; and
					(B)in subsection (c), by inserting or
			 title VIII, as applicable before the period at the end;
				(3)in section 602 (25 U.S.C. 4192)—
				(A)in subsection (a)—
					(i)in the matter preceding paragraph (1), by
			 striking or housing entity and inserting , housing
			 entity, or Department of Hawaiian Home Lands; and
					(ii)in paragraph (3)—
						(I)by inserting or Department
			 after tribe;
						(II)by inserting or title VIII, as
			 applicable, after title I; and
						(III)by inserting or 811(b), as
			 applicable before the semicolon at the end; and
						(B)in subsection (b)(2), by striking or
			 housing entity and inserting , housing entity, or the Department
			 of Hawaiian Home Lands;
				(4)in the first sentence of section 603 (25
			 U.S.C. 4193), by striking or housing entity and inserting
			 , housing entity, or the Department of Hawaiian Home Lands;
			 and
			(5)in section 605(b) (25 U.S.C. 4195(b)), by
			 striking 2009 through 2013 and inserting 2011 through
			 2015.
			
